Citation Nr: 1018157	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  99-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity. 

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to September 1992.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a November 1997 
rating decision of the Newark, New Jersey, Department of 
Veterans Affairs (VA) Regional Office (RO), which, in part, 
granted service connection for lumbosacral strain syndrome, 
rated 10 percent, effective January 30, 1997.  In his March 
1999 VA Form 9, the veteran requested a Travel Board hearing; 
in February 2000 he cancelled the request.  In April 2000, a 
hearing was held before a Decision Review Officer; a 
transcript of the hearing is associated with the claims 
folders.  An April 2000 rating decision increased the low 
back disability rating to 20 percent.  In August 2002, the 
Board arranged for development under then-existing authority.  
In July 2003, the Board remanded the case to have the 
development completed by the RO.  

In a decision issued in August 2005, the Board denied the 
Veteran's claim for a rating excess of 20 percent for lumbar 
spine disability.  The Veteran appealed the August 2005 
decision to the Court.  In June 2007, the Court issued an 
order that vacated the Board's decision and remanded the 
matters on appeal for readjudication consistent with the 
instructions outlined in the May 2007 Joint Motion by the 
parties.  

These matters are before the Board on appeal from an August 
2009 rating decision that granted separate 10 percent ratings 
for peripheral neuropathy of the left and right lower 
extremities, effective September 26, 2003.  The Veteran's 
claims files are currently under the jurisdiction of the 
Seattle, Washington RO.

Parenthetically, the Veteran has raised a claim to reopen a 
claim of service connection for migraine headaches.  He filed 
a notice of disagreement in March 2009 in response to the 
January 2009 denial of the claim to reopen.  He has also 
disagreed with the effective date assigned for the 40 percent 
rating for degenerative disc disease of the lumbar spine.  A 
supplemental statement of the case (SSOC) on these issues was 
issued in December 2009.  Within the time limit for filing a 
substantive appeal, the Veteran was advised by RO personnel 
that the RO "didn't need anything further from him."  See 
Report of General Information dated March 4, 2010.  In 
actuality, a VA Form 9, substantive appeal, is necessary in 
order for the Veteran to properly appeal the migraine 
headache claim.  The Board has, in essence, granted an 
earlier effective date for the 40 percent rating for lumbar 
disc disease in a separate decision as part of the staged 
rating on appeal; therefore the issue of an earlier effective 
date for the 40 percent rating is deemed moot. 

Accordingly, the issue of whether new and material evidence 
has been presented to reopen a claim of service connection 
for migraine headaches is being returned to the RO to inform 
the Veteran that he must file a substantive appeal to perfect 
an appeal as to this issue, and to afford him an appropriate 
period of time to respond.  For these reasons, the Board does 
not have jurisdiction over that matter, and it is referred to 
the AOJ for appropriate action.  

(The matters of entitlement to higher ratings for 
degenerative disc disease of the lumbar spine and residuals 
of right ankle sprain are the subject of a separate decision 
by the Board.)


FINDINGS OF FACT

1.  From September 23, 2002, the Veteran's peripheral 
neuropathy of the right lower extremity is manifested by no 
more than a mild disability.

2.  From September 23, 2002, the Veteran's peripheral 
neuropathy of the left lower extremity is manifested by no 
more than a mild disability.
CONCLUSIONS OF LAW

1.  An earlier effective date of September 23, 2002, is 
warranted for a separate 10 percent, but no higher, rating 
for peripheral neuropathy of the right lower extremity.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 
4.7, 4.14, 4.124a, Diagnostic Code (Code) 8520 (2009).

2.  An earlier effective date of September 23, 2002, is 
warranted for a separate 10 percent, but no higher, rating 
for peripheral neuropathy of the left lower extremity.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 
4.7, 4.14, 4.124a, Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

Generally, VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, in the present case, the 
unfavorable rating decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current § 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision, 
the RO did not err in not providing such notice.  Rather, a 
veteran has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.   

The Veteran was provided content-complying notice by a July 
2003 letter.  The letter explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, and the evidence the Veteran was responsible for 
providing.  He has had ample opportunity to respond.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), an April 2009 letter informed him of disability 
rating and effective date criteria.  Thereafter, the claims 
were readjudicated.  See October 2009 and December 2009 
SSOCs.  It is not alleged that notice has been less than 
adequate.

Regarding VA's duty to assist, the RO sought and obtained the 
service treatment and personnel records available as well as 
private and VA records of postservice medical treatment.  The 
Veteran provided private medical evidence, written statements 
from his wife and sons, and relevant testimony at a hearing 
before RO personnel.  He has undergone pertinent VA 
examinations in May 1997, January 1999, December 2002, May 
2005, December 2008 and March 2009 with addenda.  Taken 
together, these examinations are sufficient for rating 
purposes.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
In October 2007 this case was remanded for further 
development (orthopedic examination and any additional 
treatment records).  Two examinations were provided in 2008 
and 2009.  To the extent that any prior VA examination was 
inadequate in some respect, subsequent examinations have 
rectified the problem.  The March 2009 examiner was a Board-
certified orthopedic surgeon who specifically stated that he 
had reviewed the claims folders in connection with his 
examination, and in August 2009 provided three addenda to 
further address questions regarding his medical opinions.  
All the examiners obtained a reported history from the 
Veteran and conducted a thorough examination.  X-rays were 
taken, most recently in 2008.  

In addition, a letter was sent to the Veteran requesting 
additional information pertaining to treatment for his 
disabilities on appeal.  There has been substantial 
compliance with the directives of the Board remand.  Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Evidentiary development in this matter is complete to the 
extent possible.  The Veteran has not identified any 
pertinent evidence outstanding.  VA's duty to assist is met.  

II.  Legal Analysis & Factual Background

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases residual conditions in civil 
occupations.  Generally, the degrees of disability are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability. 38 C.F.R. § 
4.1.  

During the pendency of this appeal the criteria for rating 
intervertebral disc syndrome and disabilities of the spine 
generally, were revised (effective September 23, 2002 and 
September 26, 2003, respectively).  From their effective 
date, the Veteran is entitled to ratings under the revised 
criteria.  38 C.F.R. § 3.400.  From September 23, 2002, 
lumbar disc could be rated either based on a combination of 
neurologic and orthopedic symptoms or based on incapacitating 
episodes (whichever method was more favorable).  

"Staged" ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  As this 
appeal is from the initial ratings assigned with the grants 
of service connection, "staged" ratings are for 
consideration.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III.  Ratings in excess of 10 percent, each, for peripheral 
neuropathy of both lower extremities. 

This decision grants an earlier effective date for the 
initial 10 percent ratings for peripheral neuropathy of each 
lower extremity.  The Veteran's peripheral neuropathy is 
currently rated under Code 8520.  

In the August 2009 rating decision which granted separate 10 
percent ratings for peripheral neuropathy of each lower 
extremity, VA acknowledged that "[t]here was evidence of 
some neuropathic changes in the peripheral nerves of both 
lower extremities beginning prior to the December 2002 
examination."  On neurologic evaluation during a December 
2002 examination, sensory examination revealed numbness in 
the L5-S1 pattern on the left dorsal and lateral foot.  

Given that VA has conceded neuropathic changes in the 
peripheral nerves of both lower extremities beginning prior 
to December 2002, the Board finds that a separate 10 percent 
rating, but no higher, is warranted for peripheral neuropathy 
of each lower extremity, effective September 23, 2002; the 
effective date of the regulation allowing for separate 
ratings for neurologic and orthopedic symptoms.  38 C.F.R. 
§ 3.400. 

The next higher, 20 percent, rating under Diagnostic Code 
8520 pertains to moderate incomplete paralysis; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123.

The objective medical evidence shows that while the Veteran 
has radiculopathy and pain in both lower extremities, his 
neurological impairment of the extremities is not 
characterized by foot drop, weakness, significant sensory 
loss, or significant loss of reflexes.  December 2002 sensory 
examination revealed only numbness in the L5-S1 pattern on 
the left dorsal and lateral foot.  The examiner noted that 
the "numbness was mild by subjective estimation by the 
Veteran . . . 85-90% of 100% on the right foot and S1 
numbness is mild.  His estimation is 80 to 85% light touch as 
compared to 100% in the lateral S1 pattern of the right 
foot."  No weakness was noted in either lower extremity on 
motor strength testing and reflexes were found to be normal.

Subsequent evidence likewise reflects only mild neurological 
symptomatology in the lower extremities.  A May 2005 VA 
examination included a neurological examination of the lower 
extremities which found left sciatic notch tenderness with 
mild numbness to light touch of the left leg and foot in a 
nondermatomal pattern.  Mild right L5 muscle strength 
weakness was also noted along with 5 millimeter right calf 
atrophy.

A May 2008 private evaluation by Dr. C. N. Amin revealed 
decreased sensation to light touch and pinprick/pinwheel 
testing over the regions of the left L5 and left S1 
dermatomes.  It was noted that the Veteran walked with a mild 
antalgic gait favoring his left lower extremity secondary to 
sciatic pain tat extends into his left lower extremity.  
Sensation was otherwise intact and muscle strength was 5/5 
bilaterally.  Dr. Amin found no evidence of calf or thigh 
muscle atrophy; he ordered electrodiagnostic/NCV studies, and 
stated that he would issue a supplemental narrative if such 
studies would modify his opinions.  No supplemental narrative 
has been received.

A December 2008 VA examination found sensory deficit on the 
left leg following L3-S1.  The diagnosis was "slight 
decrease in sensation of the lateral left leg and foot."  
Urinary complaints were found unrelated to the Veteran's back 
problems (since they occurred only at night). 

On March 2009 VA examination the Veteran reported numbness in 
the lateral area of both feet.  Neurological examination 
found no thigh atrophy, and full muscle strength bilaterally.  
There was slight lateral left foot numbness on light touch 
and L5 nerve weakness of great toe dorsiflexion and eversion 
on the right foot.  There was also mild left lateral foot S1 
numbness.  An August 2009 addendum to this examination report 
notes that the impression was that the Veteran did not have 
sciatica or radiculopathy in either lower extremity.

The evidence, including the Veteran's complaints and the 
opinions of numerous physicians. consistently describes only 
"mild" or "slight" loss of sensation and/or weakness as 
manifestations of neurological impairment due to the service-
connected degenerative disc disease.  While the evidence 
shows a very slight (5 millimeter) muscle atrophy on the 
right in the 2005 VA examination, subsequent VA and private 
assessments reveal no muscle atrophy and full muscle 
strength.  Consequently, the preponderance of the evidence is 
against a finding of more than mild loss of sensation in the 
bilateral lower extremities; for these reasons, a rating in 
excess of 10 percent under Code 8520 is not warranted. 38 
C.F.R. § 4.7.  Overall, a preponderance of the evidence is 
against a finding of moderate incomplete paralysis of the 
sciatic nerve, or equivalent neurological impairment or 
dysfunction of either lower extremity, for which a higher 
rating would be warranted.

As there are no identifiable periods of time during the 
appeal period when the Veteran's peripheral neuropathy of the 
lower extremities was persistently more severe than the 
extent of disability contemplated under the 10 percent rating 
assigned, higher "staged ratings" are not warranted. See 
Fenderson, supra.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008).  First, the AOJ or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
AOJ or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) for 
neurological disability of either lower extremity.  All 
neurological symptoms of the Veteran's lower extremities are 
encompassed by the schedular criteria for the ratings 
assigned.  Consequently, those criteria are not inadequate.  
Furthermore, the evidence shows that the Veteran was 
gainfully employed during much of the appeal period and only 
recently lost his job due to cutbacks as a result of the 
economy.  See March 2009 VA examination report.  Finally, 
there is also no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization during the 
appeal period to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  In reaching this 
conclusion, the Board notes that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996).  

Finally, a February 2010 rating decision denied the Veteran a 
total disability rating based on individual unemployability 
due to service connected disabilities.  The record does not 
include a notice of disagreement with that decision, and such 
matter is not before the Board.


ORDER

An earlier effective date of September 23, 2002 is granted 
for the award of a separate 10 percent rating for peripheral 
neuropathy of the right lower extremity, subject to the 
regulations governing the payment of monetary awards.

An earlier effective date of September 23, 2002 is granted 
for the award of a separate 10 percent rating for peripheral 
neuropathy of the left lower extremity, subject to the 
regulations governing payment of monetary awards.

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied. 

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


